It gives me pleasure to read out the statement of His Excellency Mr. Mohamed Ould Abdel Azia, President of the Islamic Republic of Mauritania, on the occasion of the convening of the seventy-second session of the General Assembly.
“First, I would like to express our sincere congratulations to His Excellency Mr. Miroslav Lajčák and to his friendly country, Slovakia, on his election as President of the General Assembly at its seventy-second session. I would also like to express my deep appreciation for Mr. Peter Thompson and his valuable efforts during his presidency of the seventy-first session. I would also like to greatly commend the tireless and noble efforts of His Excellency the Secretary-General, Mr. António Guterres, in leading our Organization and in the service of international peace and security.
“The theme of our session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is a appropriate choice in a world witnessing great challenges. In that regard, Mauritania plays a pivotal role in the maintenance of international peace and security in the Sahel and the Sahara regions through a comprehensive approach based on openness, dialogue, professionalism and firmness. Our efforts have been crowned with success against terrorist groups after fierce battles in 2010 and 2011.
“In spite of an extremely complex regional situation, experts have noted that Mauritania has succeeded in dealing with terrorism and extremism. We have developed our security and defence capabilities in record time, with due attention to individual and collective rights and with extreme care for the least fortunate of society. That has been achieved by adopting a policy of sustainable development. Reporters Without Borders noted improvement over three successive years of continuous progress at the Arab and regional levels. We have also established a policy of dialogue, while ensuring the freedoms of expression, demonstration and organization, as well as human rights, after the so-called Arab Spring that swept over certain Arab countries.
“We have succeeded in establishing a political dialogue with the majority and the opposition since 2011 and introduced substantive legislative and organizational reforms, thereby empowering Mauritanian women and establishing the value of citizenship and goodwill for all. We have also promoted good governance and comprehensive dialogue with the opposition, civil society and independent persons, and since September and October 2016 we have succeeded in further establishing our democracy, the rule of law and the organization of public resources.
“Our region faces grave dangers in terms of climate change, terrorism, organized crime, drugs, illegal weapons and illegal migration. Mauritania has improved its legal framework in accordance with international rights and standards, established 14 agreements and protocols relating to terrorism, and created an open dialogue with Salafists and religious extremists in order to rehabilitate and reintegrate them into society.
“Our efforts have helped us achieve a high standing in the ranking by Australia’s Institute for Economics and Peace, and we have succeeded in fighting drug-trafficking, being, on a list of 12 States prepared by the United States State Department, the only one that has succeeded in dealing with the issue. We have also succeeded in dealing with illegal migration. According to the statistics of the International Organization on Migration, we reduced the number of illegal migrants from 36,000 in 2006 to zero in 2014. We have hosted more than 60,000 refugees so far and have been commended for our efforts in that regard.
“Mauritania has played a leading role in the establishment of the Group of Five for the Sahel, which also includes Mali, the Niger, Burkina Faso and Chad. We host the secretariat of this regional organization, where together we coordinate our actions in the areas of security and development. The organization has set out many joint programmes and projects that have gained great interest from our international partners. The five members of the Group have also established a Joint Force and have coordinated their military and security operations with the headquarters located in Mali.
“The issue of human rights holds great importance in our national policy. Since 2012, slavery has been criminalized, and our legal codes have been strengthened to deal with the vestiges of slavery throughout the country. We have also set out a road map that includes 29 recommendations on fighting terrorism. In accordance with the relevant documents of the United Nations, we established a social security agency that deals with the issue and assists all those who have suffered from it across the country.
“We have also resolved the issues that Mauritanian refugees face regarding repatriation and marginalization, making it possible for them to have a decent life and reintegrate into society, as well as providing them with them employment opportunities and enjoyment of their rights.
“The large majority of the countries participating in the Universal Periodic Review of human rights have commended Mauritania and its policies. Mauritanian women have acquired great importance in the country and have been the subject of several initiatives to enable them to be present in all sectors and compete freely in fields that were previously monopolized by men, as well as participate adequately in political and social life. We have worked to enable Mauritanian women to join regional and international organizations by proposing their candidatures, and we have had considerable success in becoming a member of certain important United Nations committees.
“With a view to establishing justice and equality for all people, we have introduced major reforms in our legal codes to guarantee the independence of the judiciary, to fight corruption and bribery and to promote transparency. This has allowed Mauritania to rank high among 26
African countries in this field, according to a study prepared by the International Monetary Fund.
“In view of our important strategic position, we have striven to follow an economic investment policy that guarantees the rights of the investor, with a view to attracting foreign investment. We were awarded 16 points in Doing Business, prepared by the World Bank for 2016-2017, and are among the five countries in the world experiencing the highest rate of improvement.
“Crowning the credibility of the country at the regional and continental level has been our chairing of the African Union (AU), following our chairing the AU Peace and Security Council. During our mandates we have striven to participate in reaching peaceful solutions to the crises in Côte d’Ivoire, Libya, Mali and Burundi. We have also participated positively in solving the crisis in The Gambia, and we strive continuously to assist other countries in overcoming their crises. We presided over the League of Arab States in 2016, organizing the summit meeting in Nouakchott for the first time.
“With regard to the Palestinian cause, Mauritania calls upon the Assembly to work for the establishment of an independent Palestinian State with Jerusalem as its capital, in accordance with the Arab Peace Initiative, the Madrid principles and other relevant international resolutions.
“We also call for the settlement of the crisis in Yemen by supporting the legitimacy represented by President Abdrabbuh Mansour Hadi, and we welcome every effort by the United Nations in that crisis. With regard to Libya, we call upon all parties concerned to redouble their efforts to stand up to armed groups and restore stability and security to that country. We also urge all parties concerned to make every effort to reach a settlement to the Syrian crisis.
“Climate change is a great challenge facing us all in terms of sustainable development, particularly in the Sahel and Sahara area. We have experienced the phenomenon of the migration of sand dunes, which has destroyed huge agricultural areas and grazing lands. We have prepared appropriate policies to deal with that problem and have invested in the use of renewable sources of energy. We have been commended. for our efforts in that regard, as one of the few African countries using renewable energy sources,
“Mauritania hosts the headquarters of the Great Green Wall, an ambitious project over 7,000 kilometres long and 15 kilometres wide, connecting the Atlantic coast of West Africa to the Red Sea in the East, benefiting 11 countries of the region. We also welcomed the historic 2015 Paris Agreement on Climate Change and hope that all parties will uphold their commitments.
“The reform of the United Nations and the adaptation of its bodies to deal with new challenges — particularly the Security Council, which is responsible for international peace and security — have become an urgent necessity. We support every effort in that regard.
“There is no doubt that the establishment of justice and the spreading of a culture of peace and tolerance among people and the renouncing of terrorism, extremism and violence would encourage and help establish peace and security and realize sustainable development in the world.
“The Islamic Republic of Mauritania calls upon all Member States to work together for a world that enjoys multilateralism and respects the principles of the United Nations with a view to establishing peace, stability and security in which people live peacefully together.”